                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

CODY FLACK, et al.,
Individually and on behalf of all others similarly situated,

                                Plaintiffs,                           ORDER
       v.
                                                                     18-cv-309-wmc
WISCONSIN DEPARTMENT OF HEALTH
SERVICES, et al.,

                                Defendants.


       On October 9, 2019, the court heard oral argument on the parties’ proposals for

final equitable relief in this case. Consistent with that hearing, the court has drafted the

following order. The parties may have seven days to submit any edits or objections they

have to this proposed order.

       The court also GRANTS plaintiffs’ consent motion for leave to file an amended

proposed order. (Dkt. #237.)



                                       PROPOSED ORDER

       IT IS ORDERED that:

       1. For the reasons stated in the court’s August 16, 2019, Opinion and Order (dkt.
          #217), Wis. Admin. Code §§ DHS 107.03(23)–(24), 107.10(4)(p) (“the
          Challenged Exclusion”), are hereby declared null and void under: Section
          1577 of the Patient Protection and Affordable Care Act, 42 U.S.C. § 18116;
          the Medicaid Act’s availability requirement, 42 U.S.C. § 1396a(a)(10)(A); the
          Medicaid Act’s comparability requirement, 42 U.S.C. § 1396a(a)(10)(B); and
          the Equal Protection Clause of the Fourteenth Amendment to the United
          States Constitution.

       2. Defendants are also permanently enjoined from enforcing the Challenged
          Exclusion.

       3. Within 90 days of this order, defendants shall:
   a. issue a ForwardHealth Update that includes a notice of this order
      permanently enjoining enforcement of the Challenged Exclusion and
      explains that Medicaid-enrolled patients, clients, or constituents may be
      eligible to request coverage for gender-confirming services that were
      previously excluded from coverage under the Challenged Exclusion;

   b. provide notice to the social service providers on Appendix A of plaintiffs’
      amended proposed order (Pls.’ Am. Proposed Order, App. A (dkt. #237-1)
      12) that this court has permanently enjoined enforcement of the
      Challenged Exclusion and that Medicaid-enrolled patients, clients, or
      constituents may be eligible to request coverage for gender-confirming
      services that were previously excluded from coverage under the Challenged
      Exclusion;

   c. provide notice to all Wisconsin Medicaid Health Maintenance
      Organizations (“the HMOs”) that this court has permanently enjoined
      enforcement of the Challenged Exclusion and that individual authorization
      requests for gender-confirming services are subject to the Wisconsin
      Department of Health Services’ standard review, prior authorization
      procedures, and determinations for medical necessity, and encourage the
      HMOs to consider notifying, if appropriate, individuals who were
      previously denied coverage for services because of the Challenged Exclusion
      that they may be eligible for coverage of a service or services previously
      found to be excluded; and

   d. provide notices, if appropriate, to fee-for-service beneficiaries previously
      denied coverage because of the Challenged Exclusion that they may be
      eligible for coverage of a service or services previously found to be excluded.

4. Within 180 days of this order, defendants shall also publish a coverage policy
   regarding gender-confirming treatments previously excluded under the
   Challenged Exclusion.

Dated this 10th day of October, 2019.

                                   BY THE COURT:

                                   /s/
                                   __________________________________
                                   WILLIAM M. CONLEY
                                   District Judge




                                      2
